Citation Nr: 1435359	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  07-38 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.      Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD), dysthymic disorder, and major depressive disorder (MDD).

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and MDD.

3.       Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition, diagnosed as erosive gastritis, including as due to an undiagnosed illness.

4. Entitlement to service connection for a stomach condition, diagnosed as erosive gastritis, including as due to an undiagnosed illness.

5.         Entitlement to an initial compensable rating for left ear hearing loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran served on active duty from June 1984 to October 1984 and from December 1990 to September 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico and Guaynabo, Puerto Rico.  Jurisdiction over the claims currently resides with the RO in San Juan.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for depression, to include PTSD, and entitlement to mild dysthymia, to include PTSD, the issue on appeal encompasses a claim for service connection for an underlying psychiatric disability, regardless of how it is diagnosed.

The issues of entitlement to an initial compensable rating for left ear hearing loss,  entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder, and MDD, and entitlement to service connection for a stomach disorder, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed rating decision issued in March 2000, the RO denied the Veteran's claim for service connection for a nervous condition.

2.  The evidence associated with the claims file subsequent to the March 2000 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and MDD, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include mild dysthymia and PTSD. 

3.  In an unappealed rating decision issued in September 2006, the RO denied the Veteran's claim for service connection for a stomach condition.

4.  The evidence associated with the claims file subsequent to the September 2006 denial includes evidence that relates to an unestablished fact necessary to substantiate the clam for service connection for a stomach condition, is not cumulative or redundant of the evidence previously of record, and is sufficient to raise a reasonable possibility of substantiating the claim for service connection for a stomach condition.

CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and MDD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As explained below, the Board has determined that new and material evidence has been submitted to reopen the claims for service connection for an acquired psychiatric disorder, to include PTSD, dysthymic disorder and MDD and service connection for a stomach condition.  Therefore, no further development under the VCAA is required with respect to those claims to reopen.  With respect to the reopened claims for service connection for an acquired psychiatric disability and a stomach disorder, the Board has determined that further development of the record is warranted so these matters are addressed in the remand that follows the order section of this decision.


Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material. 
See Shade v. Shinseki, 24 Vet. App.110, 117 (2010).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim. Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist. Id.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510   (1992). If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Acquired Psychiatric Disorder

The Veteran contends that he has a current psychiatric disorder, which developed during or as a result of active military service.

The Veteran initially filed a claim for service connection for a nervous condition in January 1992.  In a June 1992 rating decision, the RO denied entitlement to service connection for a nervous condition, based on a finding that there was no evidence in the service treatment records of complaints or treatment related to a nervous disorder.  The Veteran did not file an appeal and the decision became final.  The Veteran filed a petition to reopen his claim for a nervous condition in November 1998.  As a result, he was afforded a VA examination in July 1999 and diagnosed at that time with mild dysthymia.  In a subsequently issued March 2000 rating decision, the RO denied entitlement to service connection for dysthymia. No appeal was made from this decision and it became final. This decision is the last final decision on this issue.  

In June 2006, the Veteran filed a claim for service connection for an anxiety disorder with depression.  In a September 2006 rating decision, the RO again denied service connection for mild dysthymia, a determination that was confirmed in a February 2007 rating decision. The Veteran perfected an appeal of this denial. However, in his substantive appeal received in December 2007, the Veteran reported that he was experiencing recurrent anxiety, depression, and PTSD.  As a result, in an August 2008 rating decision, the RO denied service connection for PTSD only.  In a September 2008 supplemental statement of the case, the RO denied service connection for mild dysthymia, to include PTSD, combining his psychiatric claims on appeal.  
The pertinent evidence of record at the time of the March 2000 denial included service treatment records which are negative for any evidence of a psychiatric disorder during active duty or at the time of the Veteran's discharge, and the reports of two VA mental disorder examinations in March 1992, , a July 1999 psychiatric examination, VA treatment records from August 1996 to February 2000, and lay statements.

The pertinent evidence added to the record since the March 2000 denial supports the Veteran's claim that he had symptoms of a nervous condition during active duty.   Specifically, a September 2006 statement from the Veteran's former military comrade, W.M. indicates that while serving together in Saudi Arabia, he would accompany the Veteran to the Air Force hospital for symptoms of nervousness and depression.

As the prior denial was premised on the absence of evidence of symptoms or treatment for a nervous condition in service, the subsequently received evidence showing symptoms of nervousness and depression in service, relates to an unestablished fact necessary to substantiate the claim, i.e., that the Veteran has a current psychiatric disability that developed during his active military service, and is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for an acquired psychiatric disability is reopened.  

The additional evidence demonstrates that further development is required before the claim may be considered on the merits.

Stomach Condition

The Veteran contends that he has a current stomach disorder, which developed during or as a result of active military service in South West Asia during the Persian Gulf War.

The Veteran initially filed a claim for service connection for a stomach condition in June 2006.  In a September 2006 rating decision, the RO denied entitlement to service connection for a stomach condition, based on a finding that there was no evidence of the Veteran being treated for a stomach condition during active military service.  The Veteran did not file an appeal and the decision became final.  

The pertinent evidence of record at the time of the September 2006 denial included service treatment records which are negative for any evidence of a stomach disorder during active duty or at the time of the Veteran's discharge, and VA treatment records showing that in 2002, the Veteran complained of mild epigastric tenderness with meal ingestion.  However, gastrointestinal evaluation at that time was consistently negative.  The VA treatment records also show that the Veteran was taking several medications for orthopedic disabilities, including his low back disability.

The pertinent evidence added to the record since the September 2006 denial includes more current VA treatment records showing treatment for gastrointestinal symptoms, such as flatulence, eructation, gas pain, bloating, and stomach discomfort.  The evidence also includes the Veteran's statements wherein he contends that his current stomach disorder developed during his service in South West Asia during the Persian Gulf War.  Consequently, the Veteran was afforded a VA stomach and duodenal conditions examination in December 2011 as part of a Gulf War General Medical examination.  The Veteran was diagnosed during the examination with erosive gastritis verified by endoscopy.  

The Board finds that the above noted evidence constitutes new and material evidence, as it relates directly to the questions of whether the Veteran had a chronic stomach/gastrointestinal disorder that began during military service, to particularly include whether he had an undiagnosed illness as a result of his Persian Gulf War service.  Moreover, the evidence is sufficiently supportive of the claim to raise a reasonable possibility of substantiating the claim.  It is not cumulative.  Accordingly, new and material evidence has been received and the claim of entitlement to service connection for a stomach condition is reopened.  

ORDER

New and material evidence has been presented, and the claim for service connection for an acquired psychiatric disability, to include mild dysthymia and PTSD, is reopened; the appeal is granted to this extent only.

New and material evidence has been presented, and the claim for service connection for a stomach condition, is reopened; the appeal is granted to this extent only.


REMAND

With regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, the Veteran was afforded a VA examination in response to his most recent claim to reopen in January 2012.  The examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria, and instead diagnosed him with Major Depressive Disorder (MDD).  However, the examiner did not provide an opinion as to the etiology of the diagnosed MDD.  Specifically, he did not discuss whether he believed the Veteran's diagnosed MDD is related to his active military service.  As such, the Board finds that the opinion is incomplete, and therefore, does not contain enough information upon which to base a decision.  VA regulations provide that, where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2 (2013); see 38 C.F.R. § 19.9 (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board believes that the Veteran should be afforded a new VA psychiatric examination to determine the nature and etiology of all currently present acquired psychiatric disorders.  38 C.F.R. § 4.2 (2013).  

Turning to the Veteran's newly reopened claim of entitlement to service connection for a stomach disorder, identified as erosive gastritis, the Board notes that the December 2011 examiner indicated that the Veteran's erosive gastritis could be caused by his taking NSAIDs like Meloxicam. However, the examiner did not identify whether the Veteran was taking an NSAID for treatment of his service-connected back and knee conditions, and if so, if this medication was the cause of his stomach disorder.  Accordingly, the Board believes that the Veteran should be afforded a new VA stomach examination to determine whether the Veteran's stomach disorder is secondary to medication he is prescribed for his service-connected disabilities.  38 C.F.R. § 4.2 (2013).  

The Veteran filed his most recent claim for entitlement to service connection for left ear hearing loss in August 2009.  In a March 2012 rating decision, the RO granted service connection for left ear hearing loss.  A noncompensable evaluation was assigned, effective August 10, 2009, based on the results of a January 2012 VA audiological examination.  The Veteran has appealed this initial rating.

The following audiometric findings were reported on VA audiological examination in January 2012:

Hertz (Hz):	1000	2000	3000	4000	Average
Left (db):	10	15	45	50	30
Right (db):	10	00	30	35	19

Speech audiometry results revealed speech recognition ability of 100 percent in the left and right ears.  

These values do not meet the criteria of 38 C.F.R. § 4.86(a) or (b) for exceptional patterns of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of no more than level I in the left ear, and because the Veteran is not service-connected for hearing loss in his right ear, his right ear can only be rated as Level I.  See 38 C.F.R. §§ 3.383(a)(3) , 4.85 (f).  Application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 0 percent.  

The examiner also insinuated that the Veteran's hearing loss did not cause any functional impairment, in that he noted in the report that the Veteran's hearing loss did not impact ordinary conditions of his life, including his ability to work.

However, in his July 2014 Appellant's Brief, the Veteran contends that his left ear hearing loss is much worse than represented by the VA, in that "he has additional loss of hearing that was not fully or adequately acknowledged by VA examination and VA examiner."  He stated further that his hearing loss was not adequately assessed by VA examination because his flare-ups that present as additional hearing loss, were not fully acknowledged by the examiner.  See July 2014 Appellant's Brief.

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination in January 2012, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected left hearing loss.

The appellant is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  With any required assistance of the appellant, obtain any outstanding VA and/or private medical records and associated them with the claims file.

2.  Following the completion of the above, afford the Veteran a new VA audiological examination, to assess the current severity of his service-connected left ear hearing loss disability. 

The examiner should review the claims folder, and acknowledge such review in the examination report or in an addendum.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

The examiner should also determine the effect of the Veteran's hearing loss on the Veteran's occupational functioning and daily living in accordance with VA Fast Letter No. 07-10 and Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

A clear rationale for all opinions and conclusions expressed must be provided.  The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, afford the Veteran an examination to determine the nature and etiology of any current psychiatric disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed psychiatric disorder originated while the Veteran was serving on active duty or is otherwise related to a disease or injury in service.

The examiner should note whether the Veteran meets the criteria for a diagnosis of PTSD.  If he does not meet those criteria, the examiner should specify which criteria are missing. 

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressor or stressors supporting the diagnosis.  In rendering the requested opinion, the examiner should specifically opine whether or not the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity. 

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. Then, afford the Veteran an examination to determine whether the Veteran's stomach disorder, diagnosed as erosive gastritis, is related to any medication he is prescribed for his service-connected disabilities, specifically NSAIDs.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any medication the Veteran is taking for his service-connected disabilities of a low back and knee condition caused or aggravated his stomach disorder.  Specifically, whether the Veteran is, or has, taken any NSAIDs for his back and knee, and whether these drugs could cause or aggravate his stomach disorder.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  If any benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


